IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT




                             No. 91-4172




UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,

                               versus

IZEAL RIDEAU, JR.,
                                           Defendant-Appellant.




           Appeal from the United States District Court
                 for the Eastern District of Texas


                          (August 14, 1992)


Before POLITZ, Chief Judge, GOLDBERG, KING, GARWOOD, JOLLY,
HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHÉ, WIENER, BARKSDALE, EMILIO
M. GARZA, DeMOSS, Circuit Judges.

HIGGINBOTHAM, Circuit Judge:

     This case requires us to consider the reasonableness of a

police officer's actions in an encounter with a person he suspected

was intoxicated, standing in the road, at night, in a high crime

area.   A panel of this court held that the officer violated the

Fourth Amendment when he reached out and touched the pants pocket

of the individual and discovered a gun.       We granted rehearing en

banc, and now hold that the officer's actions were reasonable under

the Fourth Amendment.
                                I.

     At about 10:30 one night in July of 1989,1 police officer

Jimmy Ellison and his partner were driving toward the intersection

of Bonham Street and Martin Luther King Boulevard, a high crime

area in Beaumont, Texas, where people often carried weapons and

transacted drug deals on the street, and where public drunkenness

was a recurrent problem.    As he drove up Bonham Street, officer

Ellison saw a man wearing dark clothing standing in the road.

Ellison flashed his bright lights to see the man better and to

encourage him to get out of the street.    The man turned to step out

of the roadway and stumbled as he moved toward the shoulder.

Ellison suspected that he was drunk.      He pulled over, got out of

his car, and approached the man to investigate.    Ellison asked the

man his name.   He seemed nervous.   When the man did not answer but

instead began to back away, Ellison immediately closed the gap and

reached out to pat the man's outer clothing.    Ellison's quick move

was to see if he had any weapons that could harm him or his

partner.   The first place he touched was the man's right front

pants pocket, where he felt a firearm.      He shouted "gun" to his

partner and grabbed the man's arm.     Ellison and his partner then

put the man up against the patrol car, removed the gun from his

pocket, handcuffed him and placed him under arrest.

     The man was later identified as Izeal Rideau, previously

convicted of robbery and burglary in Texas state court. Rideau was

     1
           Defendant testified that the encounter occurred between
3:30 and 4:30 a.m. The arresting officer placed the time at
10:30 p.m.

                                 2
charged with possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1).             Before his trial, he moved to

suppress    the   gun,   arguing        that   Ellison    violated       his   Fourth

Amendment rights when he stopped him and patted his pants pocket.

The district court denied the motion to suppress, and a jury

convicted   Rideau.        A    panel    of    this   court   reversed     Rideau's

conviction on appeal, however, finding that although the officers

were justified in detaining Rideau, they had failed to provide

specific and articulable facts to justify a patdown, and thereby

violated    the   Fourth       Amendment's      prohibition    on    unreasonable

searches and seizures.          We granted rehearing en banc to consider

the issue further.

                                         II.

     In Terry v. Ohio, 392 U.S. 1 (1968), the Supreme Court

explained the limits that the Fourth Amendment imposes on the

conduct of police officers on the beat.               First, it recognized that

effective crime prevention and detection requires that officers be

allowed to detain individuals briefly on the street even though

there is no probable cause to arrest them.               To justify such brief

detentions, the officers must have a reasonable suspicion that

criminal activity is afoot.             The showing required to demonstrate

"reasonable suspicion" is considerably less than that which is

necessary to prove probable cause.               In this context, the Fourth

Amendment    requires      only     some       minimal   level      of    objective

justification for the officer's actions, measured in light of the




                                          3
totality of the circumstances.              See United States v. Sokolow, 109
S. Ct. 1581, 1585 (1989).

       Second, the Court recognized that law enforcement officers

need to protect themselves and the public at large from violence

that may ensue in the course of such encounters.                 It therefore held

that if     police    officers       are   justified      in   believing    that   the

individuals whose suspicious behavior they are investigating at

close range are armed and presently dangerous to the officers or to

others, they may conduct a limited protective search for concealed

weapons.    Terry, 392 U.S. at 24; Adams v. Williams, 407 U.S. 143,

146 (1972).    An officer need not be certain that an individual is

armed; the issue is whether a reasonably prudent man could believe,

based on "specific and articulable facts," that his safety or that

of others is in danger.           Id. at 27; Maryland v. Buie, 110 S. Ct.
1093, 1097 (1990).

       In assessing the reasonableness of an officer's actions, "it

is    imperative     that   the   facts     be   judged    against    an   objective

standard:    would the facts available to the officer at the moment

of the seizure or the search 'warrant a man of reasonable caution

in the belief' that the action taken was appropriate?".                    Terry, 392

U.S at 22 (citations omitted).             The officer's state of mind, or his

stated justification for his actions, is not the focus of our

inquiry. See Maryland v. Macon, 472 U.S. 463, 470-71 (1985); Scott

v. United States, 436 U.S. 128, 138-39 (1978); United States v.

Colin, 928 F.2d 676, 678 (5th Cir. 1991).              As long as all the facts

and    circumstances,       viewed    objectively,        support    the   officer's


                                            4
decisions, the Fourth Amendment is satisfied.       We must attempt to

put ourselves in the shoes of a reasonable police officer as he or

she approaches a given situation and assesses the likelihood of

danger in a particular context.

      There is no serious question that Ellison had reasonable

suspicion to detain Rideau.         Rideau had been standing in the

roadway at night in a high crime area, where public drunkenness was

common, and stumbled out of the road only when Ellison flashed his

lights at him.      Ellison had reason to believe that Rideau was

drunk. Since public intoxication is a criminal offense under Texas

law, see Tex. Penal Code § 42.08 (Vernon's 1991), the officers had

adequate grounds for a stop.       In any event, Terry recognizes that

"[e]ncounters are initiated by the police for a wide variety of

purposes, some of which are wholly unrelated to a desire to

prosecute for crime." 392 U.S. at 13.   Police have long served the

public welfare by removing intoxicated people from the public

streets, where they pose a hazard to themselves and others.         See

Powell v. Texas, 392 U.S. 514 (1968); see also Cady v. Dombrowski,

413 U.S. 433,   441   (1973)   (describing   "community   caretaking

functions" that police officers serve).           Officer Ellison was

warranted in stopping to investigate the situation and check on the

man's condition.

      We also find that Ellison's decision to reach out and pat

Rideau's pocket rested on specific and articulable facts.             A

reasonably prudent man in Ellison's situation could have believed

that his safety and that of his partner was in danger.          Ellison


                                     5
already had some reason to believe that Rideau might be intoxicated

or perhaps injured. When approached and asked his name, Rideau did

not respond but appeared nervous and, critically, backed away.               It

was not unreasonable under the circumstances for Ellison to have

feared that Rideau was moving back to give himself time and space

to draw a weapon.        It was not then unreasonable for Ellison simply

to touch Rideau's front pants pocket to determine whether he had a

gun.

       Rideau's specific moves took place after a detention, at

night, in a high crime area where the carrying of weapons is

common.    These are articulable facts upon which a police officer

may legitimately rely in justifying his actions.                See Adams v.

Williams, 407 U.S. 143 (1972); United States v. Laing, 889 F.2d
281, 286 (D.C. Cir. 1989); United States v. Trullo, 809 F.2d 108,

111 (1st Cir. 1987).         Stripped from their context, the backward

steps offer no threat, but to a police officer in Ellison's

situation, they become very significant in the matrix of the

general    facts.        Stated   abstractly,   specific    actions   may   be

construed as more or less hostile depending on the setting in which

they occur.      Of course, that an individual is in a high crime

neighborhood at night is not in and of itself enough to support an

officer's decision to stop or frisk him.         Brown     v. Texas, 443 U.S.
47, 52 (1979).      But when someone engages in suspicious activity in

a high crime area, where weapons and violence abound, police

officers    must    be     particularly    cautious   in    approaching     and

questioning him.         Trained, experienced officers like Ellison may


                                       6
perceive danger where an untrained observer would not.        Id. at 52

n.2.      We are unwilling to tie the hands of police officers

operating in potentially dangerous situations by precluding them

from taking reasonable steps to ensure their safety when they have

legitimately detained an individual.

       We do not suggest that the police have a right to frisk anyone

on the street at night in a high crime neighborhood.       There was no

such rousting here.    First, as we have observed, the detention was

proper,    beyond   cavil.   That   is,   only   persons   meeting   the

requirements of a Terry stop can be detained, and this detention

did not rest solely on Rideau's presence in a bad part of town.

Second, after Rideau was lawfully detained, he responded to the

request of the officer by backing away--a move which in this

specific context was reasonably seen as threatening. Ellison could

reasonably believe that Rideau was gaining room to use a weapon.

Rideau had no legitimate right to be free of the minor invasion of

his liberty that came in response to this behavior.           On these

facts, there is no basis for concluding that the officer's concerns

for his safety were unreasonable.       We reject the suggestion that

Rideau's movement could not reasonably be seen as threatening

because it at best presented a risk of flight.         The suggestion

ironically discloses the emptyness of Rideau's asserted liberty

interest.    The officer could have grabbed Rideau to keep him from

fleeing.    It is perverse to suggest that he could not touch him to

protect himself against the drawing of a weapon.




                                    7
     The scope of Ellison's "frisk" of Rideau is a relevant factor

for us to consider. "The touchstone of our analysis under the

Fourth    Amendment   is    always    'the    reasonableness   in   all     the

circumstances    of   the    particular      governmental   invasion      of   a

citizen's personal security.'"             Pennsylvania v. Mimms, 434 U.S.
106, 109 (1977) (quoting Terry); see also Michigan v. Long, 103 S.

Ct. 3469, 3479 (1983).       Reaching out to touch Rideau's pocket was

a limited and tailored response to Ellison's fears for his safety,

and served to validate his concerns.           Its very spontaneity equally

validates the objective reasonableness of the practical balance of

safety and liberty.        This was not the intrusive exploration of a

detainee's body that the Court envisioned in Terry.2            Rideau was

not put up against a wall or across a car and subjected to a shake

down.    As we have observed, Ellison could have grabbed Rideau in a

more invasive manner to prevent him from fleeing. Thus the minimal

intrusion involved in this encounter is another factor supporting

officer Ellison's decision.

     The dissent accuses us of taking "significant liberties with

both the facts and the law."         It is settled that in reviewing this

denial of a motion to suppress, we view the evidence taken both at

the suppression hearing and at trial in the light most favorable to

the ruling.   United States v. Simmons, 918 F.2d 476, 479 (5th Cir.


     2
          The Court described a frisk in Terry as follows: "'The
officer must feel with sensitive fingers every portion of the
prisoner's body. A thorough search must be made of the
prisoner's arms and armpits, waistline and back, the groin and
area about the testicles, and entire surface of the legs down to
the feet.'" 292 U.S. at 17 n.13 (citation omitted).

                                       8
1990).   The dissent turns the standard upside down, searching for

any inference contrary to the district court's ruling, proceeding

as if this ruling, by a veteran of thirty-six years on the trial

bench, did not exist.   At trial, Rideau told a very different story

about the street encounter, and the district judge simply did not

believe him.   He denied walking away from the police officers,

denied tripping or stumbling, and even denied that the gun was

found in the frisk.     His story was that the police officers found

a cocaine pipe in his sock and while on the ". . . way from putting

me in the back of the vehicle . . . that's when I throwed the gun

on the ground."   The dissent refers to our statement that Rideau

"began to back away" as "at best misleading."         The arresting

officer used these exact words in his testimony, and we are

required to give credence to them.      Curiously, Judge Smith, in

writing the panel opinion described the facts as follows: "Ellison

got out of the car and asked Rideau to identify himself.     Rideau

began to back away."

     We do not depart from the rule that police officers must have

specific and articulable facts indicating that their safety is in

danger to justify a patdown.       Nor do we assert that a lawful

detention is a license to frisk.      We simply look to the reality

that the setting in which the police officer acts may reasonably

and significantly affect his decisional calculus.      A reasonably

prudent man in officer Ellison's position could believe that he was

in danger as he approached Rideau.    The minimally intrusive action

that he took to ensure his safety and that of his partner was not


                                  9
a   violation   of   Rideau's    constitutional     rights.      The   Fourth

Amendment does not require police to allow a suspect to draw first.

This is East Texas, but it is 1992.

      AFFIRMED.



JERRY E. SMITH, Circuit Judge, with whom POLITZ, Chief Judge,

GOLDBERG, DUHE', and WIENER, Circuit Judges, join, dissenting:

      The en banc majority takes limited but significant liberties

with both the facts and the law.       More importantly, the court today

comes dangerously close to declaring that persons in "bad parts of

town" enjoy second-class status in regard to the Fourth Amendment.

Accordingly, I respectfully dissent from its well-intentioned view.



                                     I.

      In some important particulars, the facts in the record bear

only a superficial resemblance to those set forth in the opinion

for the en banc court.       The pertinent portions of the record are

brief and are reprinted in the two footnotes that follow.                 The

first is from the transcript of the suppression hearing,3 and the

      3
       The pertinent portion of the transcript of the suppression hearing is
as follows:

Direct examination of defendant Rideau (by his attorney):
      . . .
      Q. At the time of the arrest where were you standing?
      A. On the street corner.
      . . .
      Q. You were at the corner of Martin Luther King Boulevard and Bonham
Street?
      A. Yes.
      . . .
      Q. Was there anyone with you?
      A. No, sir.
      Q. Were you just standing on the street corner at that time?

                                     10
      A.    Standing on the street corner, on the side of the street.
      Q.    Did the officers approach you in a marked vehicle?
      A.    They came in a white )) black-and-white car with the siren on top.
      . .   .
      Q.    And did you walk away from them at all?
      A.    No.
      Q.    Did you remain standing at that position?
      A.    Yes.
      Q.    Had you been in the street at any time where you had tripped or
stumbled?
      A.    No.
      Q.    After the officers approached you, did they place their hands on
you?
      A.    Yes.
      . .   .
Cross-examination of defendant Rideau (by government counsel):
      Q. What time of day was this, Mr. Rideau?
      A. I guess it was 3:30, 4:30 in the morning.
      . . .
      Q. Would you agree with me that at least back on July of '89 that was a
[] high crime area?
      A. Not really.
      Q. You thought that was a very safe place to go?
      A. People live up there.
      Q. I realize that. But there are lots of drug dealings going down in
that area; is that correct?
      A. Not at that time.
      Q. I don't mean right at that minute; I mean that time in 1989 in July?
      A. Yes.
      Q. It has improved now. But at that point, it was not a place that you
want your children to be walking around late at night?
      A. No.
      Q. You do not live in that area; is that correct?
      A. Yes.
      Q. You were, in fact, living in Liberty?
      A. Yes.
      . . .
      Q. Isn't it a fact, that you were wearing warm up pants, dark warm up
pants?
      A. Yes.
      Q. And what kind of a shirt were you wearing? Do you remember?
      A. No.
      Q. Dark in color, however?
      A. I think so.
      Q. Isn't it a fact, that when the officers were driving along the
street, that you were in fact in the street area?
      A. No.
      Q. Isn't it a fact, that they flashed their headlights to get you to
move out of the street?
      A. No.
      Q. They didn't do that at all?
      A. No.
      . . .
      Q. Isn't it a fact, Mr. Rideau, that the officers pulled over and,
without too much discussion, they patted the outside of your clothing?
      A. Yes.
      . . .


                                       11
Direct examination of Officer Ellison (by government counsel):
      . . .
      Q. Were you in the area of Bonham and Martin Luther King at about 10:30
p.m. on that day?
      A. Yes, ma'am.
      Q. Did you happen to observe someone standing in the roadway of that
area wearing dark clothing?
      A. I did.
      Q. What type of area is that, high crime, high crime area, that sort of
thing?
      A. Yes, ma'am, it is. There's a high crime area, drug trafficking,
street deals, that type of thing.
      Q. In your experience have you found people in that area also carry
weapons?
      A. Yes, ma'am.
      Q. When you observed this person in the roadway with the dark clothing
on, what action did you take?
      A. When I saw the person standing there in dark clothing, I flashed my
bright lights to see him better and make sure it was a person and if it was,
hopefully, he would step out of the roadway.
      Q. And did this person, in fact, step out of the roadway?
      A. Yes, ma'am.
      Q. Did you observe him make that move?
      A. Yes, ma'am. As he stepped out of the roadway towards the shoulder,
he began to stumble somewhat.
      Q. So did you stop to check on his condition?
      A. Yes, ma'am, I did.
      Q. And when got out [sic] of your patrol car, which I assume you did,
what action did you take?
      A. I stepped out of the patrol car and approached him and asked him his
name. And as I approached him, he began to back up from me, back away.
      Q. So what did you do then?
      A. At that time, concerned for my safety due to the area, time of night
and his apparent nervousness, I reached out to pat his outer clothing for
officer safety.
      Q. Did you actual [sic] reach into a pocket or reach into his clothing?
      A. No, ma'am, I did not.
      Q. Specifically, what did you do?
      A. I patted down his outer clothing, his outer pockets, normally [sic]
pat down the outer pockets of any jacket or shirt, and his pants.
      Q. And in this particular case, exactly what did you pat?
      A. The first thing that I reached out [sic] was his right front pant's
[sic] pocket.
      Q. And what, if anything, did you notice when you touched that outer
pocket?
      A. When I touched that outer pocket, I felt what appeared to be a small
firearm in the pocket? [sic]
      Q. And what you did [sic] do then?
      A. At that time I secured him and called out "gun" to my partner. And
then my partner secured the other arm and I reached in and found it to be a
small firearm and pulled it out of the pocket.
      . . .

Cross-examination of Officer Ellison (by Rideau's counsel):
      . . .
      Q. And is there a street light at the corner of Martin Luther King and
Bonham?
      A. There's a street light near that corner.
      Q. And how is the road surfaced?

                                     12
second recounts the relevant portions of the trial before the

jury.4


      A. It's asphalt.
      Q. Does it have a curb and gutter or does it just have a shoulder?
      A. Just a shoulder, no curb and gutter.
      Q. At the time that you exited your vehicle, where was the Defendant?
      A. He was standing on the shoulder of the roadway. I don't recall that
there's a street light on that corner.
      Q. Now, at the time that you saw him move from the street, had you
already flashed your lights?
      A. I flashed the bright lights at him as we were approaching in
traffic.
      Q. And was he looking at you when you flashed the bright lights?
      A. Yes, sir.
      Q. Then after that you saw him removed from the street?
      A. Right.
      Q. Now, you're not pretending that it's a crime for a person to stumble
are you?
      A. No, sir.
      . . .
      Q. . . . [A]t what point in time did you determine that you were going
to stop the Defendant and talk to him?
      A. After observing him stumble, as he moved out of the street.
      Q. Is there any other thing that made you determine that you were going
to stop and talk to him?
      A. No, sir.
      4
       The significant testimony from the trial regarding the search is as
follows:

Direct testimony of Officer Ellison (by government counsel):
      . . .
      Q. And how long have you been a police officer?
      A. Approximately six and a half years.
      . . .
      Q. Tell us about that area. What's in that vicinity, is it a
residential, stores, factories, what?
      A. There is a small residential area that is similar to a project type
area, there's a night club located about a block away from there. Other than
that, it's mainly commercial.
      Q. And back on July the 6th 1989, what type of a crime area was it?
      A. At that time, this area was an area with numerous drug type
offenses: street buys of cocaine, lots of drunkenness, weapons, drugs and so
forth.
      Q. You've experienced all or any of those in your experience as a
patrol officer there?
      A. Yes, ma'am.
      Q. You would claim it to be a high crime area?
      A. Yes, ma'am.
      . . .
      Q. What, if anything, did you observe?
      A. We observed a black male standing in the intersection of Bonham and
M.L.K.
      Q. What type of clothing did he have on, do you recall?
      A. He had on dark clothing, is all we could tell from the distance.
      Q. I take it [sic] was hard to see him then?
      A. Yes, ma'am.

                                     13
      Q. What, if anything, did you do when you observed this man in the
street there . . .?
      . . .
      A. I just flicked the bright lights to see if it was someone standing
in the road, and then turned them off.
      Q. What action, if anything, did the man take then?
      A. When he saw the bright lights, he had turned towards us, and began
to step out of the roadway towards the shoulder. He was near the corner. And
when he did, he stumbled or tripped or something.
      Q. You don't know if he tripped over anything, but you obviously
noticed the stumbling and staggering?
      A. Right.
      Q. At the point that you observed him to stumble or stagger, was he
still facing your patrol unit?
      A. He had turned to step out of the roadway, as he )) he saw us and
then turned to step out of the roadway, and that was the time that he
stumbled.
      Q. What did you think when you saw this stumbling?
      A. I thought that he may be intoxicated.
      Q. So what did you do?
      A. We passed through the intersection and stopped right there at the
corner where he was standing.
      Q. He didn't try to run away or anything?
      A. No, ma'am.
      Q. Did he, in fact, get out of the roadway?
      A. Yes, ma'am. He had already stepped out of the roadway and was
standing on the shoulder at the corner.
      Q. And after pulling up to the vehicle, did you turn your siren on or
anything like that?
      A. No, ma'am. We just simply pulled over to the shoulder.
      Q. And did you get out of the vehicle then?
      A. Yes, ma'am.
      Q. Did your partner also get out?
      A. Yes, ma'am.
      Q. What did you do when you got out of your vehicle yourself?
      A. I was on the driver's side and my side of the vehicle was closest to
him, I stepped out of the vehicle into the roadway and asked him who he was as
I walked up to him.
      Q. I take it this is a very )) this is happening very quickly then?
      A. Yes, ma'am. Just enough time to exit the vehicle and step a few
feet towards him.
      Q. Okay. What, if anything, did you observe as you were approaching
him?
      A. He began to back up as I spoke to him and approached him a little
bit, he took a couple of steps backwards.
      Q. And so what did you do?
      A. At that time I reached out to pat down his outer clothing for any
weapons or anything that could harm me or my partner.
      Q. Explain that a little better for us. What was the purpose of
reaching out and patting somebody when you haven't even struck up a conversa-
tion yet?
      A. Well, due to the high crime area, the time of the night ))
      . . .
      Q. Once again, what's the purpose of you [sic] patting somebody down in
that area?
      A. The purpose of that is, a lot of times you have an area such as
this, it is a high crime area, the officer is always concerned for his safety
and any other citizens that could be nearby. You pat down a person's outer
clothing to determine if he's got any kind of weapons or knives, guns, et

                                     14
     As the transcript reveals, there is more to the facts than the

majority has disclosed. Importantly, the majority opinion, as well

as the government's oral argument, emphasizes Officer Ellison's

suspicion that the defendant, Izeal Rideau, was drunk. In fact, at

the suppression hearing (at the close of which the district court

denied the motion to suppress the fruits of the search), absolutely

no mention was made of intoxication.            Instead, at that hearing

cetera, that could be quickly accessible to him before you could have a chance
to get control of him, if he did try to go for them.
      Q. You don't put them up against the wall, across your car?
      A. No, ma'am. It's simple just to reach and pat of [sic] his outer
pockets. There's no body search or anything like that. It's simply a pat
down. . . . The first place that I patted him was his right front pant's
[sic] pocket. . . . I felt an object in there that was consistent with a
firearm. . . . At that time I squeezed the )) I still didn't reach into the
pocket, I just grabbed it as to get control of it, and grabbed his arm and
called out "gun" to my partner, who then grabbed his other arm and we placed
him up against the patrol car . . . .
      . . .
      Q. What was the offense that you did, in fact, arrest him for?
      A. Unlawfully carrying a weapon.
      . . .
Cross-examination of Officer Ellison (by Rideau's counsel):
      Q. Mr. Ellison, how far from the side of the roadway did you observe
the Defendant?
      A. Probably six to seven feet, approximately.
      Q. Was he standing or moving towards the side of the roadway?
      A. He was just standing.
      Q. At the time that you flashed your bright lights, was he facing the
vehicle?
      A. I don't recall if he was facing the vehicle at the time that I
turned the brights on. He had turned after I had the brights on; I could see
him then, I could see his face.
      Q. Did he fall all the way to the ground?
      A. No, sir.
      Q. More like a trip as he was walking to the side of the street?
      A. Yes, sir.
      . . .
      Q. Now, as you were on patrol, did you stop everyone that night that
you saw who tripped?
      A. I don't recall doing that, no.
      Q. Is it correct that the only reason that you stopped this man was
because you saw him trip?
      A. Saw him trip, thinking that he may be intoxicated, yes.
      Q. But the trip is the only thing that you had suspicion about?
      A. Compounded with standing in the roadway.
      . . .
      Q. By the time you got up to him, where was he?
      A. He was standing on the shoulder in the southwest corner of those two
streets.

                                     15
Ellison, when asked at what point he decided to detain Rideau and

talk to him, said, "After observing him stumble, as he moved out of

the street."

      Even if the mention of stumbling5 could be understood as a

proxy for intoxication,6      Ellison used it as justification only for

the stop, not for the frisk.         But at issue here is the patdown,

for, as the majority says and the panel held, there is no dispute

that the officers had justification to detain Rideau, at least

briefly, under Terry v. Ohio, 392 U.S. 1 (1968).

      Intoxication was never mentioned until the trial on the

merits, when Ellison finally said that he at first thought Rideau

might be drunk.7     He acknowledged that the only reason he stopped

Rideau was that he saw him trip, "[c]ompounded with standing in the

roadway."

      There is no suggestion that, once Rideau had stepped the six

or seven feet to the edge of the road, he was a threat to himself

or others.     He did exactly what Ellison wanted him to do )) leave

the roadway.    At that point his actions were those of a reasonable

person and could be viewed, if anything, as cooperative.             Without

more, there were no articulable facts to justify a search.


      5
       The term "stumble" must be viewed in light of the entire record, for at
another point Ellison answered "Yes" to the question whether Rideau's miscue
was "[m]ore like a trip as he was walking to the side of the street."
      6
       The stumbling cannot fairly be read as a surrogate for inebriation, for
although, as the majority opinion states, public intoxication is a crime,
Ellison answered "No" to the question, "Now, you're not pretending that it's a
crime for a person to stumble are you?"
      7
       In fact, Rideau was arrested not for public intoxication but for
unlawful possession of a weapon.

                                     16
      The only justification offered by the majority is that Rideau

"began to back away" as Ellison got out of his patrol car and

walked toward him.     This is, at best, misleading.              Ellison's plain

testimony is that Rideau only took "a couple of steps backwards" ))

hardly the makings of a hasty retreat to gain room to draw a

weapon.

      In fact, the theory that Rideau intended, or appeared, to move

back to give himself room to draw a gun is wholly the invention of

the   majority.8      Officer     Ellison's      explanation      is   critically

different. At the suppression hearing, without mentioning any fear

that Rideau was retreating in order to produce a gun, Ellison

simply states, in conclusionary terms, that "concerned for my

safety,    due   to   the   area,    time   of    night     and    his    apparent

nervousness, I reached out to pat his outer clothing for officer

safety."

      At the jury trial, Ellison's testimony was even more telling.

It is obvious that his suspicion of Rideau was a product of

Rideau's condition and circumstance, not )) as the majority opines

)) a result of any action taken by the defendant.                  The search of

Rideau,    importantly,     was     conducted     because    of     the   general

conditions in the neighborhood and not because of any articulable

suspicion regarding Rideau.

      Thus, asked "what's the purpose of you patting somebody down

in that area?", Ellison's explanation was as follows:

      8
       Thus, the majority opines that "Ellison's quick move was to see if
[Rideau] had any weapons that could harm him or his partner." Slip op. at 2.
Nothing supports this claim except the majority's ipse dixit.

                                       17
      The purpose of that is, a lot of times you have an area
      such as this, it is a high crime area, the officer is
      always concerned for his safety and any other citizens
      that could be nearby.     You pat down a person's outer
      clothing to determine if he's got any kind of weapons or
      knives, guns, et cetera, that could be quickly accessible
      to him before you could have a chance to get control of
      him, if he did try to go for them. [Emphasis added.]

Remarkably, what Ellison unwittingly describes is akin to a general

warrant9 or to an indiscriminate dragnet-like procedure whereby all

persons detained in a "bad part of town" are subject to search, not

for anything they have done, but for the general purpose of

ensuring the officer's safety or finding evidence of criminal

activity.         In other words, Ellison frisked Rideau not because

Rideau      did     anything    (i.e.,     stepped      backward)     to       arouse

individualized suspicion but because he was there, in a bad part of

town, and, like anyone else in that area that night, might have had

a weapon.

      Thus, the search of Rideau was conducted not because he had

started to draw a weapon )) or because a reasonable officer in

Ellison's     situation    objectively        might   have   believed    as    much.

Instead, the patdown was effected to make sure that the officers

would not be harmed if Rideau should decide to go for a gun )) a

gun   the    officers     had   no    reason     to   believe    he     even    had.

Unfortunately, however, for those who accept the dangers inherent




      9
        "[I]ndiscriminate searches and seizures conducted under the authority
of 'general warrants' were the immediate evils that motivated the framing and
adoption of the Fourth Amendment." Payton v. New York, 445 U.S. 573, 583
(1980) (footnote omitted). See generally JACOB W. LANDYNSKI, SEARCH AND SEIZURE AND
THE SUPREME COURT 19-42 (1966).

                                         18
in law enforcement work, the Fourth Amendment does not provide

officers with that hefty an insurance policy.

     I must take issue, therefore, with the majority's assertion

that "[i]t was not unreasonable under the circumstances for Ellison

to have feared that Rideau was moving back to give himself time and

space to draw a weapon."       Slip op. at 6.       Nothing that Rideau did

showed that he )) any more than anyone else in that area that night

)) was likely to endanger the police or the public.              Again, the

Constitution requires specific and articulable facts. An amorphous

fear for one's safety, and the desire to take extra steps to

guarantee that safety, are not enough.

     In this regard, one must examine in some depth the details of

Rideau's movements at the instant in question.            It is undisputed

that he took only "a couple of steps backwards," a critical detail

the majority fails to note.          First, a movement of two steps,

without more,10 is not enough to indicate that a suspect is trying

to buy space in which to pull a gun, and no reasonable person could

think   as   much.     Second,   there    is   no   reasonable   ground   for

concluding that that specific action was more threatening than any

other action Rideau could have taken.

     By the government's own acknowledgement, and the majority's

rationale, Rideau is caught in a classic "Catch 22."          That is, once



      10
         "More" might include, for example, "furtive hand movements," a fact
relied upon in a case cited by the majority, United States v. Laing,
889 F.2d 281, 286 (D.C. Cir. 1989), cert. denied, 494 U.S. 1008, and cert.
denied, 494 U.S. 1069 (1990), or a bulge in the suspect's pocket, as in United
States v. Trullo, 809 F.2d 108, 113 (1st Cir.), cert. denied, 482 U.S. 916
(1987), another case the majority cites.

                                     19
the officers exited their vehicle and began walking toward him,

there is nothing he could have done to save himself from a frisk.

The action he took )) stepping back a couple of paces )) has been

fantasized by the majority into a hastily conceived plot to draw a

gun and fire on the officers.    But, as the government seemed to

admit in oral argument, any other action, by that point, also would

have been viewed as "suspicious."

     For example, if Rideau had stepped forward, Ellison most

certainly would have viewed it as threatening.   Had the defendant

stepped to the right or left, it would have been interpreted as

nervousness or an attempt to flee.   If Rideau had remained stiffly

frozen in place, it would have been viewed, presumably, as a show

of guilt or of abnormal behavior caused by drugs or alcohol.

     Perhaps if Rideau had graduated from charm school and had been

taught how to look "cool and collected" in the face of approaching

uniformed officers, he could have managed to avoid the patdown.

Otherwise, he was doomed to the intrusion that in fact occurred.

Government counsel candidly admitted as much, at oral argument, by

stating that Rideau was subject to search as soon as he was seen

standing in the street, then tripping; in other words, Ellison did

not even have to rely upon fear of his safety as an excuse for the

frisk.

     The Fourth Amendment proscribes only those searches that are

unreasonable.   But it defies reason to base a justification for a

search upon actions that any similarly-situated person would have

taken.   The meat of the Terry analysis is that a search is


                                20
unreasonable if it is based not upon the individualized and unusual

actions taken by the suspect but upon actions any reasonable person

would or might have taken under the circumstances.

     Indeed, one can surmise that many totally innocent citizens,

upon seeing the approach of two uniformed officers, would take "a

couple of steps" backward and would be surprised to learn that that

normal reaction could subject them to a search of their person and

the consequent invasion of privacy. This underscores the fact that

Rideau was searched not because of anything he did but because of

his status )) a person in a "bad part of town" where, presumably,

people do not belong late at night, on the street, unless they are

"up to no good."        By that measure, almost any person in the

vicinity of Martin Luther King Boulevard and Bonham Street that

night could have been stopped and frisked.

     The only "fact" that distinguishes Rideau from other such

persons is that he was seen to stumble in the street while avoiding

an oncoming car.        But, as the panel held, that action alone

reasonably subjected him only to a stop )) a brief inquiry by the

officers to check on his condition )) and not to a search11 of his

     11
       The majority describes the search euphemistically. Thus, in its
introduction, the majority states that Ellison "reached out and touched the
pants pocket of the individual and discovered a gun." Slip op. at 1.
Similarly, the majority refers to "Ellison's decision to reach out and pat
Rideau's pocket, id. at 5, and says that the officer "simply [touched]
Rideau's front pants pocket," id. at 6, and "[r]each[ed] out to touch Rideau's
pocket," id. at 8. The phrase "reach out and touch" should be left to long-
distance telephone commercials: The frank truth is that Rideau was searched.

      The fact that the frisk in this case did not involve the anatomical
exploration that the majority finds it necessary to describe graphically in
quoting from Terry v. Ohio, 392 U.S. 1, 17 n.13 (1968), see slip op. at 8 n.2,
makes it no less an intrusion governed by the Fourth Amendment. What the
majority terms "a limited and tailored response," id. at 8, is the same
"frisk for weapons" that the Supreme Court recently has reminded us

                                     21
person.      This is why what was done to Rideau is tantamount to a

general warrant, a dragnet, and why what happened to Rideau is

precisely what the Constitution forbids.



                                          II.

     The majority mentions only in passing, and fails to discuss,

the most significant Supreme Court authority regarding this case.

In Maryland v. Buie, 494 U.S. 325 (1990), the Court summarizes the

law as it has developed since the seminal case of Terry v. Ohio,

392 U.S. 1 (1968).     The Court reminds us that Terry authorizes only

"a limited patdown for weapons where a reasonably prudent officer

would   be    warranted   in       the    belief,       based    on    'specific    and

articulable     facts,'   .    .    .    and    not    on   a   mere   'inchoate    and

unparticularized suspicion or "hunch," . . . that he is dealing

with an armed and dangerous individual.'"                   Buie, 494 U.S. at 332

(emphasis     added)   (quoting          Terry, 392 U.S.      at   21,   27).

                                                        The majority concludes that

"[a] reasonably prudent man in Ellison's situation could have

believed that his safety and that of his partner was [sic] in

danger."      Slip op. at 5.             But the Court in Buie )) a recent

restatement of Terry )) words it in a way that requires much more:

The officer must reasonably believe "that he is dealing with an

armed and dangerous individual."                Buie, 494 U.S. at 332 (quoting




"'constitutes a severe, though brief, intrusion upon cherished personal
security.'" Maryland v. Buie, 494 U.S. 325, 332 (1990) (quoting Terry, 392
U.S. at 24-25).

                                           22
Terry, 392 U.S. at 27).             Significantly, this is phrased in the

conjunctive:         The suspect must be both armed and dangerous.

       It is true that Rideau proved to be armed, but hindsight will

not justify a search.             As I have stated, the fact of tripping

slightly in the street, coupled with his taking two steps backward,

gave    the      officers    no   reasonable    belief   that      he   was    armed.

Moreover, absolutely nothing in this record supports a reasonable

conclusion that, at the moment he was searched, Rideau was also

"dangerous," to either the officers or others.

       The majority also misreads the law regarding "specific and

articulable facts."           Emphatically, the Supreme Court in Buie has

reiterated its warning in Terry that the officer's belief12 that the

suspect is "armed and dangerous" may not be based upon only "a mere

inchoate and unparticularized suspicion or 'hunch.'"                    Id. (first

internal quotation marks omitted).13

       Yet, such an impermissible "hunch" is the very most that

Ellison seems to be describing when he states, "The purpose of [the

patdown] is, a lot of times you have an area such as this, it is a

high crime area, the officer is always concerned for his safety

. . . ."         In fact, this statement seems not even to describe a

hunch but rather a general practice of searching all suspects in

high-crime areas, even without individualized suspicion.                      The only

other factor that Ellison relied upon was Rideau's "apparent

       12
       The majority properly notes that we judge an officer's actions against
an objective standard; Ellison's state of mind is not directly at issue,
though his factual observations are.
       13
            The majority does not mention this critical passage.

                                          23
nervousness," but there is nothing about such a trait that would

indicate to a reasonable officer that a person is armed and

dangerous.14

      This is the heart of the instant case. The essential question

for the en banc court today is whether an officer may use the

general conditions in a particular part of town as justification

for a search, where the suspect is guilty of no culpable conduct




      14
         In Brown v. Texas, 443 U.S. 47, 52 (1979), the Court said the fact
that the defendant "looked suspicious" was not enough:
      Officer Venegas testified . . . that the situation in the alley
      "looked suspicious," but he was unable to point to any facts
      supporting that conclusion . . . . The fact that appellant was in
      a neighborhood frequented by drug users, standing alone, is not a
      basis for concluding that appellant himself was engaged in
      criminal conduct. In short, the appellant's activity was no
      different from the activity of other pedestrians in that
      neighborhood.
(Footnote omitted.)

      Similarly,
      it has properly been held that the "hesitancy of a car to pass a
      police cruiser and a glance at the police officer by a passenger,"
      a "startled look at the sight of a police officer," appearing
      nervous when a police car passed, looking away from police
      activity in the vicinity, pointing toward police, or quickening
      one's pace upon seeing the police are not, standing alone,
      sufficient basis for an investigative stop.
3 WAYNE R. LAFAVE, SEARCH AND SEIZURE § 9.3(c), at 450-51 (2d ed. 1987) (footnotes
omitted). Accord United States v. Carter, 369 F. Supp. 26, 27-30 (E.D. Mo.
1974) (no justification for stop where occupants of car "appeared [to officer]
to be nervous" and "appeared surprised and disturbed at the presence of the
police officer").
      "Nervousness in the presence of a police officer does not furnish a
reasonable basis for a detention . . . ." People v. Loewen, 672 P.2d 436, 441
(Cal. 1983). "Nervousness on the part of a black laborer when confronted by
an armed uniformed officer does not seem so unusual as to indicate guilt or
criminal proclivity." State v. Scott, 412 So. 2d 988, 989 (La. 1982).

                                       24
but   merely    reacts   as   any   reasonable      person   would   under    the

circumstances.15

      In Buie, the Court addresses this question specifically:

      [D]espite the danger that inheres in on-the-street
      encounters and the need for police to act quickly for
      their own safety, . . . [e]ven in high crime areas, where
      the possibility that any given individual is armed is
      significant, Terry requires reasonable, individualized
      suspicion before a frisk of weapons can be conducted.

Id. at 334 n.2.

      The majority does not attend to this important passage from

Buie.      It sets forth, as the only articulable facts upon which it

relies,     that   the   officers   had    reason    to   believe    Rideau   was

intoxicated or injured; that when approached, Rideau "did not

respond but appeared nervous and, critically, backed away"; and

that "Rideau's specific moves took place after a detention, at

night, in a high crime area where the carrying of weapons is

common."      Slip op. at 5-6.16

      15
       "The 'high crime area' factor is not an 'activity' of an individual.
Many citizens . . . are forced to live in areas that have 'high crime' rates
or they come to these areas to shop, work, play, transact business, or visit
relatives or friends. The spectrum of legitimate human behavior occurs every
day in so-called high crime areas." People v. Bower, 597 P.2d 115, 119 (Cal.
1979).
      16
         The majority avers that "[t]hese [i.e., Rideau's specific moves taking
place after a detention, at night, in a high crime area where weapons were
common] are articulable facts upon which a police officer may legitimately
rely in justifying his actions." Slip op. at 6. While these are permissible
factors, the majority mentions only one Supreme Court case )) Adams v.
Williams, 407 U.S. 143 (1972) )) in support.

      Williams is inapposite, though, as a review of the instant record shows
how vapid the present facts are in comparison to those in Williams. There, an
officer was on patrol in a high-crime area when a known informant told him
that the defendant was nearby in a car, carrying narcotics and a gun. The
officer proceeded to reach into the defendant's vehicle and remove the weapon
from his waistband. The Court concluded that "[w]hile properly investigating
the activity of a person who was reported to be carrying narcotics and a
concealed weapon and who was sitting alone in a car in a high-crime area at
2:15 in the morning, [the officer] had ample reason to fear for his safety."

                                      25
     The majority takes pains to state that "[o]f course, that an

individual is in a high crime neighborhood at night is not in and

of itself enough to support an officer's decision to stop or frisk

him."     Id. at 6.17    So, it is only what the majority terms Rideau's

"suspicious activity," id., that the majority adds to the equation

to tip the scales in favor of the frisk.           But it is a challenge to

the imagination to say that Rideau's actions were "suspicious," and

certainly     there     was   nothing   about   them   that   gave   rise   to   a

reasonable suspicion that he was armed and dangerous.

     Thus, the majority in this case has installed the very rule it

attempts to deny:         that, practically speaking, any person in a

high-crime area (or "bad part of town") late at night is subject to




Id. at 147-48 (footnote omitted). The Court even emphasized that its case was
"stronger . . . than obtains in the case of an anonymous telephone tip," id.
at 146, thus suggesting that an anonymous tip might not have been enough to
justify the search, even in a high-crime area.
        The Court reiterated the Terry rule as follows: "[T]he policeman
making a reasonable investigatory stop should not be denied the opportunity to
protect himself from attack by a hostile suspect. 'When an officer is
justified in believing that the individual whose suspicious behavior he is
investigating at close range is armed and presently dangerous . . .,' he may
conduct a limited protective search for concealed weapons." Id. (emphasis
added) (quoting Terry, 392 U.S. at 24). Rideau was not "hostile," and his
actions were not "suspicious."
     17
        "The [majority] doth protest too much, methinks." WILLIAM SHAKESPEARE,
HAMLET act III, sc. ii, ln. 242. The majority belabors its disclaimer, as
though repetition can make it so. E.g., "Of course, that an individual is in
a high crime neighborhood at night is not in and of itself enough to support
an officer's decision to stop or frisk him," slip op. at 6; "[w]e do not
suggest that the police have a right to frisk anyone on the street at night in
a high crime neighborhood," id. at 7; "[w]e do not depart from the rule that
police officers must have specific and articulable facts indicating that their
safety is in danger to justify a patdown. Nor do we assert that a lawful
detention is a license to frisk," id. at 9. The unfortunate fact is that by
allowing an innocent action, such as taking two steps backward, to turn a
situation in which no search is permitted into one in which a search is
justified, the majority in effect has adopted the rule it purports to eschew:
that being in the wrong part of town at the wrong time of day deprives one of
significant Fourth Amendment protections.

                                        26
a frisk.   Such a maxim could make the directive to "round up the

usual suspects" the order of the day.



                                III.

     The majority expresses a concern that I share regarding

officer safety )) a problem important enough to warrant separate

discussion.   In Buie, Terry, and elsewhere, the Supreme Court has

provided that a search can be reasonable under some circumstances

when effected to ensure safety in the field, when spur-of-the-

moment encounters reasonably raise the specter of danger to an

officer or to others.      It is also plain, however, that such

concerns do not automatically trump the Fourth Amendment.

     The safety of police officers undoubtedly would be enhanced

if, when entering a high-crime area for a legitimate purpose, they

could briefly and effectively search all persons in the area for

weapons.   The salutary interest of law enforcement would be served

by such a rule, but it would come at the unacceptable expense of

intrusions upon innocent members of the public as to whom there is

no reasonable suspicion of wrongdoing. Our Bill of Rights does not

permit such intrusions.

     The majority, slip op. at 10, reminds us that this is 1992,

presumably referring to the growing problem of drugs and crime in

our inner cities and to the consequent dangers that confront well-

meaning law enforcement personnel who enter there to do their jobs.

But only two years ago, in 1990, the Supreme Court reminded us that

the proscription of unreasonable searches is alive and well despite


                                 27
the obvious peril to officers that can be            presented by limiting

their ability to conduct street searches.            The Court's words are

poignant, so I quote them again:

     [D]espite the danger that inheres in on-the-street
     encounters and the need for police to act quickly for
     their own safety, the Court in Terry did not adopt a
     bright-line rule authorizing frisks for weapons in all
     confrontational encounters. Even in high crime areas,
     where the possibility that any given individual is armed
     is significant, Terry requires reasonable, individualized
     suspicion before a frisk for weapons can be conducted.

Buie, 494 U.S. at 334 n.2 (emphasis added).

     We must remember, too, that this is not an all-or-nothing

matter.   By imposing limits on searches, the Constitution and the

Supreme   Court     have   not   left    the   police     unprotected.     The

requirement    of    individualized      suspicion      merely   ensures   that

officers receive greater protection in those instances in which

they are most likely to be in danger.          That is the essence of the

requirement that searches be "reasonable."

     Like the rule of Miranda v. Arizona, 384 U.S. 436 (1966), the

lesson of Buie and Terry makes law enforcement more difficult.

Much as police officers must learn to administer the warnings

required by the Court in Miranda, they likewise must be aware of

the constraints upon searches in the street and must accept their

jobs with that understanding.18




     18
       Today's holding enhances an officer's opportunity to use general terms
such as "nervousness" and "suspicious behavior" as pretexts to conduct
searches of persons who the officer has no reason to believe has done anything
wrong. The requirement of "specific and articulable facts" should encompass
more than the routine use of such generalities.

                                        28
     This is no criticism of Officer Ellison.            He is accused of no

wrongdoing or malice, and his actions are subject to reasonably

differing legal interpretations that today divide our en banc

court.     The   search   he   conducted   on   defendant       Rideau   was    in

accordance with proper procedure as he understood it and was in the

interest of law enforcement.        The majority has put its stamp of

approval    on   his   conduct;    concluding     that     he     crossed      the

constitutional line, I disagree.



                                    IV.

     Finally, I wish to comment upon the status of this case as an

en banc rehearing.     Interestingly, the government never requested

either en banc or panel rehearing in this matter.           Nor, as often is

its practice, did it even seek an extension of time in which to

suggest rehearing en banc, in order to seek permission from the

Solicitor General.

     Presumably, this is because the Department of Justice and the

interests it represents perceived no jurisprudential danger from

the panel's conclusion that the fruits of the instant search should

be suppressed.    This case was routine, made no new law, and should

not have been reviewed en banc.       The panel opinion posed no threat

to officer safety, and the government's reaction to it showed as

much.19


     19
       I do not mean to posit that this court should never consider cases en
banc when no party has suggested it. In fact, we have done so twice recently
in cases implicating the Fourth Amendment. I.e., United States v. Pierre, 943
F.2d 6 (5th Cir. 1991) (sua sponte granting rehearing en banc); United States
v. DeLeon-Reyna, 908 F.2d 1229 (5th Cir. 1990) (same). But we should take an

                                     29
     By taking the case en banc and fashioning today's ruling, the

court has run afoul of the Constitution and Supreme Court precedent

and has rendered the Fourth Amendment essentially meaningless in an

entire category of ordinary street encounters.            Despite the good

intention of the majority to protect our officers on the street, I

respectfully dissent.




extra look when the agency charged with enforcing the laws of the United
States, and not known for its timidity in Fourth Amendment cases, decides that
a case it has lost is not worthy of en banc review.

                                     30